Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/25/2021 has been entered. Claims 2, 6-7, and 9-10 remain pending in this application. Applicants amendments have overcome each and every objection and rejection set forth in the non-final office action mailed 12/7/2020.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 10 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 10, Burnfield et al. (US PGPub 2011/0294624), the closest prior art of record, discloses a limb rehabilitation training system comprising a mechanical structure module and a function module that uses collected body function data in controlling the device and rehabilitation programming. Burnfield does not disclose the structure of the mechanical module as recited in claim 10, in particular the “the cam roller for making the slider move along a groove trajectory of the groove plate; wherein the pedal and the link are rigidly connected, while the link is hinged to the first rocker and the axis pin respectively, the rocker is hinged to the frame, the connecting bulge is provided with two parallel columnar through holes, the linear bearing is received in the columnar through hole, the guide shaft passes through the linear bearing, the guide shaft and the slider are rigidly connected to each other, and the cam 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.G./Examiner, Art Unit 3785  

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799